UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4231


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

REBA MARCELLE MYERS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cr-00052-GMG-RWT-1)


Submitted: September 7, 2017                                Decided: September 14, 2017


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Stone, Jr., ROBERT C. STONE, JR., PLLC, Martinsburg, West Virginia, for
Appellant. Randolph J. Bernard, Shawn, M. Adkins, Assistant United States Attorneys,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reba Marcelle Myers pleaded guilty to tax evasion, in violation of 26 U.S.C.

§ 7202 (2012).    The district court sentenced Myers to one year and one day of

imprisonment, and she now appeals. For the reasons that follow, we affirm.

       On appeal, Myers argues that her counsel rendered ineffective assistance during

the plea negotiations and at sentencing. To prove a claim of ineffective assistance of

counsel, a defendant must show (1) “that counsel’s performance was deficient,” and

(2) “that the deficient performance prejudiced the defense.” Strickland v. Washington,

466 U.S. 668, 687 (1984). Under the second prong of the test in the context of a

conviction following a guilty plea, a defendant can show prejudice only by demonstrating

“a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

       However, we will address a claim of ineffective assistance on direct appeal only if

the lawyer’s ineffectiveness conclusively appears on the record. United States v. Faulls,

821 F.3d 502, 507-08 (4th Cir. 2016).        Here, there is no conclusive evidence of

ineffective assistance on the face of the record and we conclude that Myers’ claims

should not be addressed at this time.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.

                                                                              AFFIRMED



                                            2